         Case 3:18-cv-06753-WHA Document 8 Filed 11/08/18 Page 1 of 3



 1 PETER B. MORRISON (SBN 230148)
   peter.morrison@skadden.com
 2 VIRGINIA F. MILSTEAD (SBN 234578)
   virginia.milstead@skadden.com
 3 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   300 South Grand Avenue, Suite 3400
 4 Los Angeles, CA 90071
   Telephone: (213) 687-5000
 5 Facsimile: (213) 687-5600

 6 JOHN NEUKOM (SBN 275887)
   john.neukom@skadden.com
 7 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue, Suite 1400
 8 Palo Alto, California 94301
   Telephone: (650) 470-4500
 9 Facsimile:     (650) 470-4570
10
   Attorney for Defendants
11 Ripple Labs Inc., XRP II, LLC, Bradley
   Garlinghouse, Christian Larsen, Ron Will,
12 Antoinette O’Gorman, Eric van Miltenburg,
   Susan Athey, Zoe Cruz, Ken Kurson, Ben
13 Lawsky, Anja Manuel, and Takashi Okita

14

15                             UNITED STATES DISTRICT COURT
16                         NORTHERN DISTRICT OF CALIFORNIA
17                                             )
     IN RE RIPPLE LABS INC. LITIGATION         )   CASE NO.: 3:18-cv-06753
18                                             )
                                               )   CLASS ACTION
19 VLADI ZAKINOV, DAVID OCONER, &              )
   AVNER GREENWALD, individually and on        )   PROOF OF SERVICE
20 behalf of all others similarly situated,    )
                                               )
21                             Plaintiff,      )
                                               )
22               v.                            )
                                               )
23 RIPPLE LABS INC., et al.,                   )
                               Defendants.     )
24                                             )
                                               )
25                                             )
                                               )
26
27

28


     PROOF OF SERVICE                                             CASE NO. 3:18-CV-6753
             Case 3:18-cv-06753-WHA Document 8 Filed 11/08/18 Page 2 of 3



 1                                        PROOF OF SERVICE
 2 STATE OF CALIFORNIA, COUNTY OF SANTA CLARA

 3        I am employed in the county of Santa Clara, State of California. I am over the age of 18
   and not a party to the within action; my business address is 525 University Ave., Palo Alto, CA
 4 94301. My email address is alissa.turnipseed@skadden.com.

 5           On November 8, 2018, I served the documents described as:
 6      1.  Notice of Removal (Dkts 2 & 2.1)
        2.  Civil Case Cover sheet (Dkt 2.2)
 7      3.  Certificate of Interested Entities (Dkt 1)
 8      4.  Notice of Assignment of Judge (Dkt 3)
        5.  Notice of Appearance for John Neukom (Dkt 4)
 9      6.  Notice of Appearance for Virginia Milstead (Dkt 5)
        7.  Stipulation Regarding Defendants’ Time to Answer or Otherwise Respond Pursuant to
10          Civil L.R. 6-1(a) (Dkt 6)
        8. Initial Case Management Scheduling Order with ADR Deadlines (Dkt 7)
11      9. Filing Procedures for San Francisco
12      10. ECF Registration Information
        11. Standing Order for all Judges of the Northern District of California
13      12. Guidelines for Trial and Final Pretrial Conference in Civil Bench Cases before Honorable
            William Alsup
14      13. Guidelines for Trial and Final Pretrial Conference in Civil Jury Cases before Honorable
            William Alsup
15
        14. Supplemental Order to Order Setting Initial Case Management Conference in Civil Cases
16          before Judge William Alsup
        15. Standing Order for Early Notice to Class Members in Federal Securities Cases before the
17          Honorable William Alsup

18 on the interested parties in this action addressed as follows:

19                                         SEE ATTACHED LIST

20         (BY US MAIL) I am readily familiar with the firms' practice for the collection and
   processing of correspondence for mailing with the United States Postal Service and the fact that the
21 correspondence would be deposited with the United States Postal Service that same day in the
   ordinary course of business; on this date, the above-referenced correspondence was placed for
22 deposit at Palo Alto, California and placed for collection and mailing following ordinary business
   practices.
23
           I declare under penalty of perjury under the laws of the State of California that the above is
24 true and correct.

25           Executed on November 8, 2018, at Palo Alto, California.
26                    Alissa Turnipseed                             /s/ Alissa Turnipseed
27

28


     PROOF OF SERVICE                                                                 CASE NO. 3:18-CV-6753
          Case 3:18-cv-06753-WHA Document 8 Filed 11/08/18 Page 3 of 3



 1                                         SERVICE LIST
 2 BRIAN J. ROBBINS                             David C. Walton
   brobbins@robbinsarroyo.com                   Brian O. O'Mara
 3 STEPHEN J. ODDO                              Brian E. Cochran
   soddo@robbinsarroyo.com                      ROBBINS GELLER RUDMAN
 4 ERIC M. CARRINO                              & DOWD LLP
   ecarrino@robbinsarroyo.com                   655 West Broadway, Suite 1900
 5 ROBBINS ARROYO LLP                           San Diego, CA 92101
   600 B Street, Suite 1900                     Telephone: (619) 231-1058
 6 San Diego, CA 92101                          Facsimile: (619) 231-7423
   Telephone:     (619) 525-3990                E-mail: davew@rgrdlaw.com
 7 Facsimile:     (619) 525-3991                bomara@rgrdlaw.com
                                                bcochran@rgrdlaw.com
 8
   Attorneys for Plaintiffs Vladi Zakinov and   Attorneys for Plaintiff Vladi Zakinov
 9 David Oconer
10 Shawn A. Williams                            Andrew J. Ceresney
   ROBBINS GELLER RUDMAN                        aceresney@debevoise.com
11 & DOWD LLP                                   Mary Jo White
   Post Montgomery Center                       mjwhite@debevoise.com
12 One Montgomery Street, Suite 1800            DEBEVOISE & PLIMPTON LLP
   San Francisco, CA 94104                      919 Third Avenue
13 Telephone: (415) 288-4545                    New York, New York 10022
   Facsimile: (415) 288-4534                    Telephone: (212) 909-6000
14 E-mail: shawnw@rgrdlaw.com                   Facsimile: (212) 909-6836
15 Attorneys for Plaintiff Vladi Zakinov        Attorneys for Defendants
                                                Ripple Labs Inc., XRP II, LLC, and Bradley
16                                              Garlinghouse
17

18
     Courtesy copy:
19

20 SCOTT+SCOTT ATTORNEYS AT LAW                 SCOTT+SCOTT ATTORNEYS AT LAW LLP
   LLP                                          Thomas L. Laughlin, IV
21 John T. Jasnoch                              Rhiana L. Swartz
   600 W. Broadway, Suite 3300                  The Helmsley Building
22 San Diego, CA 92101                          230 Park Avenue, 17th Floor
   Telephone: 619-233-4565                      New York, NY 10169
23 Facsimile: 619-233-0508                      Telephone: 212-223-6444
   jjasnoch@scott-scott.com                     Facsimile: 212-223-6334
24
   Attorneys for Plaintiff – Avner Greenwald    Attorneys for Plaintiff - Avner Greenwald
25

26
27

28

                                                   2
      PROOF OF SERVICE                                                          CASE NO. 3:18-CV-6753
